    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY REYNOLDS, et al.,          )
                                  )
      Plaintiffs,                 )
                                  )       CIVIL ACTION NO.
      v.                          )         2:85cv665-MHT
                                  )              (WO)
ALABAMA DEPARTMENT OF             )
TRANSPORTATION, et al.,           )
                                  )
      Defendants.                 )


                               JUDGMENT

     In    accordance   with    the   stipulation   of   dismissal

(doc. no. 9358), it is the ORDER, JUDGMENT, and DECREE

of the court that the individual-contempt claims (doc.

nos. 6492 and 7040) of the following claimants:

•    Arzo Abrams,

•    Ganiu V. Allen,

•    Peggy Allen,

•    Franklin Andrews,

•    Emmanuel Barksdale,

•    John Bradford,
•   Alphonse Briggs,

•   Geneva Brown,

•   Natasha Clay,

•   Stanley Crawford,

•   Katrina Faison,

•   Beverly Fletcher-Evans,

•   Sylvia Grace,

•   Lionel Harbin,

•   Anna Harris,

•   Bridget Harvey,

•   Hudson Hinton,

•   Kimbery Hubbert-Hubbard,

•   Carmen Y. Leonard,

•   Anna M. Liptrot,

•   Ouida Maxwell,

•   Iris McCall,

•   Gwendolyn McKenney,

•   Diane Osborne,

                              2
•   Ola Palmer,

•   Audrey Perine,

•   Wendell Powell,

•   Monteressa Sanders,

•   Robert Smiley,

•   Darryl Stewart,

•   Chester Thomas,

•   Morris Thornton, Jr.,

•   Richard Topping,

•   Annette Waites,

•   Donald Warren,

•   Tonny Watkins,

•   Margaret Williams, and

•   Wilma Dixon-Williams

are dismissed with prejudice, with the parties to bear

their own costs.

    The clerk of the court is DIRECTED to enter this

document   on   the   civil   docket   as   a   final   judgment




                               3
pursuant   to   Rule   58   of    the   Federal   Rules   of   Civil

Procedure.

    DONE, this the 31st day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
